782 So.2d 528 (2001)
STATE of Florida, Appellant,
v.
Ronald E. KEEN, Appellee.
No. 1D00-2030.
District Court of Appeal of Florida, First District.
April 12, 2001.
Robert A. Butterworth, Attorney General, and Thomas H. Duffy, Assistant Attorney General, Tallahassee, for Appellant.
Nancy A. Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellee.
PER CURIAM.
The state challenges the sentence imposed on appellant for the crime of possession of a firearm by a felon. The state correctly asserts that the trial judge erred in sentencing appellant to a term of probation, contrary to section 775.087, Florida Statutes (1999). State v. Haddad, 750 So.2d 139 (Fla. 1st DCA 2000). Accordingly, we reverse and remand with directions that the trial judge resentence appellant consistent with the statutory mandate of a three-year minimum mandatory prison term.
BARFIELD, C.J., WOLF and POLSTON, JJ., concur.